Citation Nr: 0813195	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  05-17 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for paranoid type 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from November 1986 to November 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection.  

The Board notes that the veteran filed a claim for service 
connection for post-traumatic stress disorder (PTSD) in 
February 2005.  The RO adjudicated the claim in a November 
2005 rating decision, which denied the claim.  The veteran 
was notified of the decision and her right to appeal but did 
not appeal that decision.  She raised the claim again 
informally in a statement dated in October 2007, to which the 
RO has not yet responded.  The issue of service connection 
for PTSD is not currently before the Board and is referred to 
the RO for appropriate action. 

The appeal on the issue of service connection for 
schizophrenia is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the RO has been unable to locate the veteran's 
service medical records (SMRs) despite requests made to the 
Army Reserve Personnel Command and the Arizona Army National 
Guard (ARNG).  In the absence of SMRs, any evidence showing 
that the veteran's illness manifested within one year of 
separation is critical in establishing her claim.

The evidence of record shows that the veteran was 
experiencing symptoms of schizophrenia severe enough to 
require hospitalization in June 1993.  Although there are no 
medical records prior to May 1993, there are indications that 
the veteran's symptoms may have been ongoing for several 
years by then.  According to a psychiatric history taken at 
the Maricopa Medical Center, Psychiatric Annex, in May 1993, 
an Arizona Child Protective Services (CPS) worker reported 
that CPS had received 13 referrals on the veteran's case 
since November 1990, and that her children had been placed in 
shelters by CPS three times.  

Additionally, the record shows that the veteran served in the 
Arizona ARNG from September 1991 to November 1992.  A May 
1992 memo from the Arizona Department of Emergency and 
Military Affairs to her ARNG Command states that she was 
suspected of fraudulent entry by deliberate 
misrepresentation, omission, and concealment of an 
unidentified bar to reenlistment related to her prior 
military service.  She was eventually discharged for 
erroneous enlistment.

These statements suggest that symptoms of the veteran's 
schizophrenia may have been present during active service or 
shortly after discharge.  Given that her SMRs cannot be 
located, the Board deems it appropriate for VA to make 
additional efforts to locate any evidence of the veteran's 
schizophrenia that may be available through indirect sources.

Accordingly, the case is REMANDED for the following action:

1.	Obtain authorization from the veteran 
and request any relevant records 
pertaining to her and her psychiatric 
condition that are in the custody the 
State of Arizona, including the 
Arizona Child Protective Services and 
the Aid to Families with Dependant 
Children program within the 
Department of Economic Security.  
According to the claim file, the 
representatives of these 
organizations who handled the 
veteran's case in 1993 were Edith 
Byers and Veronica Sosa, 
respectively.  

2.	Request that the Arizona ARNG review 
the records of the unit to which the 
veteran was assigned in 1991-92, to 
provide additional information as to 
the reasons or bases for the 
conclusion that the veteran 
erroneously enlisted in September 
1991.

Any evidence discovered should be further developed as 
necessary.  Thereafter, readjudicate the issue on appeal.  If 
the claim remains denied, the RO should issue a supplemental 
statement of the case and afford the veteran an opportunity 
to respond.  The case should then be returned to the Board 
for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



